Title: To George Washington from John Trumbull, 24 March 1799
From: Trumbull, John
To: Washington, George



Dear Sir
72 Welbeck StLondon March 24th 1799.

I have duly received the Letter which you did me the honour to write on the 10th Decr last, with its enclosure of the 25th July, the original of which never came to hand. I beg to offer my thanks for the very obliging and friendly expressions with which you honor me in both. On the 18th of September I again wrote to you by the Nancy, Davidson, bound to Alexandria, and by her sent a small Box directed to you, & containing the Four pairs of Prints for which you was so good as to subscribe so long ago: I hope they have reached you safe.
New Scenes are indeed bursting upon us at every moment of this eventful Period; and I trust, Sir! that you are now destined to act a more important part, in this great Drama, than you have done in the former period of your Life: to save again your Country, and to establish her Security and Greatness upon a Basis broad and firm as is the Continent of which She forms a part. I beg your pardon but I cannot refrain from hazarding to you some political speculations, which I hope you will not think impertinent.
A few Months since, Portugal was threatned with the immediate

vengeance of France, preparations were made for the invasion, a passage for Troops was demanded from Spain. & the establishment of the Iberian Republic upon the Ruins of those two Kingdoms seemed inevitable and at hand: but the negotiations with Russia, the Porte, and at Rastadt assumed a more threatning aspect during the Winter, and France accepted a considerable Sum of Mony from the two devoted Nations, as the purchase of another year’s existence.
Hostilities are now recommenced on the side of the Alps, with doubtful success; but the Activity of the one party who always attack, and the slow movements, and incorrigible Error of the other in always acting on the defensive, and in Detachments, leave us but too much reason to apprehend a new Series of Disasters.
The publication, by the French, of the secret articles of the Treaty of Campo Formio, scarcely leaves to France any longer the superiority in Perfidy and Baseness; it shews the World that the conduct of the Emperor has been equally flagitious as theirs; and is admirably calculated to encrease the mutual want of confidence among the Allies.
Russia enters the field feebly with 25,000 men. the Porte is nerveless. Prussia smiles at the approaching & increased Calamities of her Rival—And England alone, of all the European powers display any of that Fortitude and Energy which alone can save them: She may survive the ruin of her Continental neighbours; but distracted with mutual Jealousy, depressed by repeated ill success, and these Evils rendered still more dangerous by the want of any great mind capable of suspending their Effects—they appear to be devoted to early ruin: and the coming Winter will probably see the French Republic, again Victorious, and more tremendous than ever.
Should the Campaign end in this manner, France will then be at leisure to attend to Spain and Portugal; and so thoroughly are they prepared that their fall will be as rapid as those at Sardinia, Naples & Switzerland, and their subversion require little more time than is necessary to the march of an unresisted army: And the Government of the new Republic being organized, Hosts of supernumerary & hungry French and Iberian Jacobins will hasten to secure the rich dependencies of America.
Two years ago the best Politicians of France regarded the possession of Louisiana and the Floridas, as sufficient to hold the

Spanish Colonies in check, “and to influence the Affairs of the United States” but with their unexampled success their ambitious views have extended, and when Spain & Portugal shall have been revolutionized, where will be the difficulty of diffusing the same principles and influence over all the American Possessions of those Powers? Countries where Oppression has long since prepared the Minds of Men for change, where Liberty and Independance are the Objects of all Men’s Wishes, and where they who shall first offer those Blessings, will be received with Rapture.
What will be the situation of the United States, when they shall have Fifteen Millions of Jacobins at their Doors, intimately connected with, and disposeable by a Power whom we have exasperated beyond the possibility of forgiveness, by the disclosure of their infamous personal Corruption & base principles of negotiation, as well as by the subsequent Addresses and Answers? Shall we then rely upon our distance from the Danger? or upon the protection of foreign Navies? or will the infant State of our own be sufficient to secure us? I may appear to exaggerate; these Objects may appear too vast to be brought into operation with such rapidity. But what Miracles have we not witnessed within a few Years? and what is there too vast not to be feared from Men whose infinite Industry, Talents Activity and Ambition are allied with principles which give them friends in the Bosom of every Nation, and who are seconded by all the desperadoes, & profligate poor, in every Country?
I certainly do not exaggerate when I say that Europe is rotten to the Heart. and that, in Europe, America has not one friend, on whose support She can rely. (so true is this, that I should apprehend little less danger to my Country, under another form, from the Ruin than from the Successes of the French Republic)—instead then of looking to Europe for safety, or Connexion of any kind, other than with this Nation for a temporary purpose: does it not appear that the true object of American Policy is nearer home? The Emancipation of our Southern neighbors, the establishment, among them, of wise and just Governments, on the Principles of rational Liberty—the diffusion of knowledge, and the cultivation of the Friendship and Affection of those whom Providence has destined to be necessarily & intimately connected with us, either as Friends or Foes: these appear to me to be Objects worthy of all the Attention and all the Energy of great, of honest, of enlightened

& benevolent Minds; Objects which if properly pursued will lead our Country with rapidity to a degree of solid power and honest Fame, equally superior to Danger and to Reproach.
It may be said to be imprudent to aid in establishing Empires which may soon become our Rivals or our Enemies. true they may become our Enemies, even if we aid to establish them; but if we do not assist them, and the work is left to France, they must become so. A Revolution may very soon take place there—the seed is sown, and the fruit will inevitably ripen. if that Revolution be conducted on Jacobin principles, those vast Countries, drenched with the Blood of all that is rich or eminent, or virtuous, will, with all their wealth become irresistible instruments in the hands of France, of spreading Tyranny and Desolation over the remainder of the Earth; and We shall be the first to sink under such an accumulated Weight of Power: but if we have wisdom & Energy to abandon our Defensive System, which has proved fatal to every Nation which has adopted it during the present Contest; and to anticipate the views of the Enemy; We not only deprive him of the immense resources which He even now derives from that source, through the medium of Spanish and Portuguese contributions, but we secure ourselves from the most serious and imminent danger to which we are exposed; We establish the Glory of our Country, with its Security; We add to both an inexhaustible source of future commercial prosperity and maritime Greatness; And We give to Liberty, to real and rational Liberty, a secure and wide asylum, where men unpolluted by the bloody Crimes, the base corruption, & the shameless profligacy of Europe may rest in Peace.
To accomplish this great and splendid object, the renewed confusions of Europe leave us ONE YEAR more. I pray God that We may improve that short period with all our Energies; for I see no other means of securing ourselves from the common Ruin which hangs over the Heads of all civilized Nations.
I hope to have the Happiness of seeing the Evening of your Life more useful and more glorious than its Noon, and of saluting you, my Dear Sir, not merely as the Father of the United States, but of the United Empires of America.
I trust that you will not think I have been forward or officious in thus freely communicating to you my Ideas of the dangers of our common Country, and of the means of averting them—living amidst Scenes of daily and astonishing change, and a near witness

to the boundless and succesful Ambition of France, and of the Perfidy, the mutual Jealosies, the Distraction and the Weakness of the rest of Europe: I look with encreasing Anxiety to my Country when I see her pursuing the same Defensive System which has lead so many Nations to successive Ruin. This is no time for common Policy or temporizing measures—the Danger is imminent, the Plans of our Enemy are vast as the World; and we must oppose to them Policy equally vast—Activity equally indefatigable & Courage equally ardent—these honestly and earnestly exerted in the Cause of real Liberty and Virtue, will Triumph over all the Arts and Power of Vice.
May Heaven long preserve a life & Health from which human Nature has received so much, and from which She has still so much to hope and to Expect.
I beg you to present my respectful remembrance to Mrs Washington, and to accept the assurances of the encreased Respect gratitude and Veneration of Dear Sir your much obliged & faithful servant & friend

Jno. Trumbull

